DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 04 January 2022. In view of this communication, claims 1-11 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the second electrolytic plating film."  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (US 2019/0385777 A1), hereinafter referred to as Kodama et al.
Regarding claim 1, Kodama et al. teaches a wiring substrate (10) comprising: (Fig. 1A, [0014]: substrate 10)
a base material (30); (Fig. 1A, [0014]: core substrate 30)
a first through-hole (20b) and a second through-hole (20b) that are formed in the base material (30); (Fig. 2B, [0025]: openings 20b)
a magnetic material (18β) that is filled in the first through-hole (20b); (Fig. 2D, [0025]: magnetic resin 18β filled in the openings 20b)
a third through-hole (18b) that is formed in the magnetic material (18β); (Fig. 2B, [0025]: openings 18b formed in magnetic resin 18β)
a first plating film (32, 34) that covers an inner wall surface of the third through-hole (18b); and (Fig. 1A, [0020]: the through hole conductors 36 are formed in the openings 18b consist of first plating film 32, 34)
a second plating film (35) that covers an inner wall surface of the second through-hole (18b) and the first plating film (32, 34), wherein (Fig. 1A, [0020-0021]: Layer 35 of the through hole conductors is formed in the both through-holes and on the first plating film)
the first plating film (32, 34) includes a first electroless plating film (34) and a first electrolytic plating film (32). (Fig. 1A, [0020-0021]: first plating film includes electroless plating layer 34 and first electrolytic plating layer 32) 
Kodama et al. does not teach that the first electroless plating film (34) is in contact with the inner wall surface of the third through-hole (18b), and that the first electrolytic plating film (32) is laminated on the first electroless plating film (34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the electroless plating film 34 first (in contact with the inner wall surface of the third through-hole 18b) and laminate the electrolytic plating layer (32) on top of it because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 2, Kodama et al. teaches the wiring substrate according to claim 1, wherein 
the first plating film (32, 34) is formed spreading over a surface around an opening portion of both ends of the third through-hole (18b), and (Fig. 1A, [0021]: the first plating film, including layers 32 and 34, is formed as part of the through hole conductor 36A and the lands on either side of the through holes 18b)
the second through-hole passes through the base material (30) and passes through the first plating film (32, 34) that is formed spreading over the surface around the opening portion. (Fig. 1A: following the formation of layers 32 and 34, a through-hole remains in which layer 35 is formed to cover layers 32, 34)
Regarding claim 4, Kodama et al. teaches the wiring substrate according to claim 1, further comprising: 
fourth through-holes that are formed inside the second plating film (35) in the second through-hole (20b) and the third through-hole (18b); (Fig. 3A-3C: following the formation of second plating film 35, fourth through-holes remain)
an insulating resin (16) that is filled in the fourth through-holes; and (Fig. 3C, [0031]: resin filler 16 is formed in the fourth through-holes that are left after the formation of layer 35)
a third plating film (37) that covers an end portion of the insulating resin (16) at an opening portion of both ends of the fourth through-holes. (Fig. 4A, [0031]: plating film 37 is formed to cover the exposed surfaces of resin 16 and either end of the through-hole conductors consisting of layers 32, 34, and 35)
Regarding claim 5, Kodama et al. teaches the wiring substrate according to claim 4, wherein 
the first plating film (32, 34) and the second plating film (35) are formed spreading over a surface around the opening portion of the both ends of the fourth through-holes, and (Fig. 1A, [0021]: the first plating film, including layers 32 and 34, is formed as part of the through hole conductor 36A and the lands on either side of the through holes 18b)
the third plating film (37) is laminated on the first plating film (32, 34) and the second plating film (35) that are formed spreading over the surface around the opening portion. (Fig. 4A, [0031]: plating film 37 is formed to on layers 32, 34, and 35)
Regarding claim 6, Kodama et al. teaches the wiring substrate according to claim 5, wherein 
the third plating film includes a third electroless plating film (37) that is in contact with the end portion of the insulating resin (16) and the second plating film (35), and (Fig. 4A, [0020]: electroless plating film 37)
a third electrolytic plating film (40) that is laminated on the third electroless plating film (35), and (Fig. 4A, [0020]: electrolytic plating film 40)
Kodama et al. does not teach that the third electrolytic plating film is thinner than the second electrolytic plating film. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the third electrolytic plating film and second electrolytic plating films such that the third electrolytic plating film is thinner than the second electrolytic plating film because a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 7, Kodama et al. teaches the wiring substrate according to claim 6. 
Kodama et al. does not teach that the third electrolytic plating film is thicker than the first electrolytic plating film. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the third electrolytic plating film and first electrolytic plating films such that the third electrolytic plating film is thicker than the first electrolytic plating film because a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 8, Kodama et al. teaches the wiring substrate according to claim 1, wherein the magnetic material (18β) is an insulation resin having magnetic particles. (Fig. 2D, [0025]: magnetic resin 18β is an epoxy resin)
Regarding claim 9, Kodama et al. teaches the wiring substrate according to claim 1, wherein the first plating film (32, 34) and the second plating film (35) form a wiring layer. (Fig. 1A [0020-0021]: the first plating film 32, 34 and second plating film 35 are formed such that they form a wiring layer on insulating substrate 20)
Regarding claim 10, Kodama et al. teaches the wiring substrate according to claim 1, further comprising: an insulating layer (450) that is laminated on the base material (20); and (Fig. 1A, [0033]: build-up layer 450F is formed on the core substrate 20 of the insulating base 30)
a wiring layer (460) that is laminated on the insulating layer (450). (Fig. 1A: wiring layers 460 are formed on the build-up layers 450)
Regarding claim 11, Kodama et al. teaches the wiring substrate according to claim 10, further comprising a semiconductor chip that is mounted on and connected to the wiring layer (450). ([0018]: an IC chip, which is not pictured, is mounted on the inductor built-in substrate)
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. in view of Tomoharu (JP 2011/216519 A), hereinafter referred to as Tomoharu.
Regarding claim 3, Kodama et al. teaches the wiring substrate according to claim 1, but does not teach that the second plating film includes a second electroless plating film that is in contact with the inner wall surface of the second through- hole and the first electrolytic plating film, and a second electrolytic plating film that is laminated on the second electroless plating film, and the second electrolytic plating film is thicker than the first electrolytic plating film. 
	Tomoharu does teach that the second plating film (14) includes a second electroless plating film (14a) that is in contact with the inner wall surface of the second through-hole and the first electrolytic plating film (13), and a second electrolytic plating film (14b) that is laminated on the second electroless plating film (14a). (Fig. 6, page 6, paragraphs 7-8: electroless plating film 14a and electrolytic plating film 14b are formed inside the through hole in contact with the first plating film 13)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the connector of Kodama et al. with the second electroless and electrolytic plating films as taught by Tomoharu because the plating films of Tomoharu enables a high-density topography and thinner board.
Neither reference teaches that the second electrolytic plating film is thicker than the first electrolytic plating film. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the second electrolytic plating film thicker than the first electrolytic plating film since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mano et al. (US 2015/0213946 A1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847